            Case 2:20-cv-00374-SMJ                  ECF No. 41           filed 02/23/21    PageID.668 Page 1 of 1
AO 450 (Rev. 11/11) Judgment in a Civil Action

                                                                                                                        FILED IN THE
                                         UNITED STATES DISTRICT COURT                                               U.S. DISTRICT COURT
                                                                                                              EASTERN DISTRICT OF WASHINGTON
                                                                  for the_
                                                     Eastern District of Washington                            Feb 23, 2021
                       JEREMY OLSEN,                                                                               SEAN F. MCAVOY, CLERK


                                                                     )
                             Plaintiff                               )
                                v.                                   )        Civil Action No. 2:20-CV-00374-SMJ
 NORRIS W. COCHRAN, in his official capacity as the                  )
acting Secretary of the United States Department of Health           )
                   and Human Services,

                            Defendant
                                             JUDGMENT IN A CIVIL ACTION
The court has ordered that (check one):

’ the plaintiff (name)                                                                                        recover from the
defendant (name)                                                                                                 the amount of
                                                                            dollars ($              ), which includes prejudgment
interest at the rate of                   %, plus post judgment interest at the rate of            % per annum, along with costs.

’ the plaintiff recover nothing, the action be dismissed on the merits, and the defendant (name)
                                 recover costs from the plaintiff (name)
                                          .

✔ other: Plaintiff’s Motion for Summary Judgment, ECF No. 22, is GRANTED. Defendant’s Cross Motion for Summary
’
              Judgment, ECF No. 27, is DENIED. This decision of the Appeals Council is REVERSED. This case is REMANDED
              with instructions to authorize coverage consistent with this Order. Judgment is entered in favor of the Plantiff and against
              the Defendant.


This action was (check one):
’ tried by a jury with Judge                                                                         presiding, and the jury has
rendered a verdict.

’ tried by Judge                                                                          without a jury and the above decision
was reached.

✔
’ decided by Judge             Salvador Mendoza, Jr.                                           on motions for
      for summary judgment.


Date: February 23, 2021                                                      CLERK OF COURT

                                                                             SEAN F. McAVOY

                                                                             s/ Virginia Reisenauer
                                                                                          (By) Deputy Clerk

                                                                             Virginia Reisenauer
